Table of Contents SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2017 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-35034 Wolverine Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 27-3939016 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 5710 Eastman Avenue, Midland, Michigan (Address of Principal Executive Offices) Zip Code (989) 631-4280 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES X NO . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if smaller reporting company) Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period or complying with any new or revised financial accounting standards provided pursuant to Section13(a)of the Exchange Act.☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The number of shares outstanding of the Registrant’s common stock, $0.01 per share, as of May 3, 2017, was 2,106,153. Table of Contents Wolverine Bancorp, Inc. Form 10-Q Index Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2017 (unaudited) and December 31, 2016 1 Condensed Consolidated Statements of Income and Comprehensive Income for the three months and three months ended March 31, 2017 and 2016 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2017 and 2016 (unaudited) 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the three months ended March 31, 2017 (unaudited) 4 Notes to Condensed Consolidated Interim Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 40 Part II. Other Information Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults upon Senior Securities 41 Item 4. Mine Safety Disclosures 41 Item 5. Other Information 41 Item 6. Exhibits 42 Signature Page 43 Table of Contents Wolverine Bancorp , Inc. Conde nsed Consolidated Balance Sheets (Amounts in Thousands, except per share data) March 31, 2017 December 31, 2016 (unaudited) Assets Cash and due from banks $ 403 $ 318 Interest-earning demand deposits 53,846 103,316 Cash and cash equivalents 54,249 103,634 Investment securities held to maturity - 499 Loans held for sale - 238 Loans, net of allowance for loan losses of $8,734 and $9,326 315,946 320,606 Premises and equipment, net 1,090 1,127 Federal Home Loan Bank stock 2,700 2,700 Other real estate owned 8 86 Accrued interest receivable 839 846 Other assets 4,493 4,699 Total assets $ 379,325 $ 434,435 Liabilities and Stockholders’ Equity Liabilities Deposits $ 271,110 $ 280,548 Federal Home Loan Bank advances 42,000 60,000 Federal funds purchased - 27,000 Interest payable and other liabilities 3,746 5,913 Total liabilities 316,856 373,461 Commitments and Contingencies Stockholders’ Equity Common Stock, $0.01 par value per share: Authorized – 100,000,000 shares Issued and outstanding – 2,106,153 and 2,106,153 at March 31, 2017 and December 31, 2016 21 21 Unearned employee stock ownership plan (ESOP) ) ) Additional paid-in capital 15,715 15,577 Retained earnings 47,923 46,591 Total stockholders’ equity 62,469 60,974 Total liabilities and stockholders’ equity $ 379,325 $ 434,435 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents Wolverine Bancorp, Inc. Condensed Consolidated Statements of Income and Comprehensive Income (Amounts in Thousands, except per share data) Three Months Ended March 31, (Unaudited) Interest and Dividend Income Loans $ 4,006 $ 3,932 Investment securities and other 136 129 Total interest and dividend income 4,142 4,061 Interest Expense Deposits 555 508 Borrowings 435 459 Total interest expense 990 967 Net Interest Income 3,152 3,094 Provision (Credit) for Loan Losses ) - Net Interest Income After Provision for Loan Losses 3,752 3,094 Noninterest Income Service charges and fees 69 80 Net gain on loan sales 32 96 Net gain on sale of real estate owned 1 27 Other 68 80 Total noninterest income 170 283 Noninterest Expense Salaries and employee benefits 1,074 1,090 Net occupancy and equipment expense 191 207 Information technology expense 57 62 Federal deposit insurance corporation premiums 30 54 Professional and services fees 198 94 Other real estate owned expense (recovery) (3 ) 24 Loan legal expense 16 81 Advertising expense 31 21 Michigan business tax 45 45 Other 247 209 Total noninterest expense 1,886 1,887 Income Before Income Tax 2,036 1,490 Provision for Income Taxes 704 523 Net Income and Comprehensive Income $ 1,332 $ 967 Earnings Per Share: Basic $ 0.67 $ 0.48 Diluted $ 0.66 $ 0.47 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents Wolverine Bancorp, Inc. C ondensed Consolidated Stateme nt of Cash Flows (Amounts in Thousands, except share data) (Unaudited) Three months ended March 31, (Unaudited) Operating Activities Net income $ 1,332 $ 967 Items not requiring (providing) cash Depreciation 50 57 Provision (credit) for loan losses ) - Loss (gain) on other real estate owned 1 ) Loans originated for sale ) ) Proceeds from loans sold 1,690 3,186 Net gain on sale of loans ) ) Share based compensation 80 128 Earned ESOP shares 83 26 Changes in Interest receivable and other assets ) Interest payable and other liabilities ) Net cash provided by (used) in operating activities ) Investing Activities Net change in interest-bearing time deposits - 598 Purchase of held to maturity securities - ) Proceeds from calls, maturities and pay-downs of held to maturity securities 500 Net change in loans 5,260 ) Proceeds from sale of real estate owned 79 37 Purchase of premises and equipment ) - Net cash provided by (used in) investing activities ) Financing Activities Net change in demand deposits, money market, checking and savings accounts ) 1,833 Net change in certificates of deposit ) ) Repayment of Federal Home Loan Bank advances ) - Net change in Fed funds purchased ) ) Purchase of common stock - ) Dividends paid ) - Net cash used in financing activities ) ) Change in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, Beginning of Period 103,634 52,865 Cash and Cash Equivalents, End of Period $ 54,249 $ 12,243 Supplemental Disclosures of Cash Flows Information Interest paid $ $ 909 Income taxes paid - 895 Loans transferred to real estate owned - 104 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents Wolverine Bancorp, Inc. Condensed Consolidated Statement of Change in Stockholders’ Equity (Amounts in Thousands , except share data ) (Unaudited) Common Stock Additional Paid-in Capital Unearned ESOP Shares Retained Earnings Total Stockholders' Equity Balances at January 1, 2017 $ 21 $ 15,577 $ ) $ 46,591 $ 60,974 Net income - - - 1,332 1,332 Share based compensation expense - 80 - - 80 ESOP shares earned - 58 25 - 83 Balances at March 31, 2017 $ 21 $ 15,715 $ ) $ 47,923 $ 62,469 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Wolverine Banco rp, Inc. Form 10-Q (Table Amounts in Thousands Except Per Share Amounts) Notes to Condensed Consolidated Interim Financial Statements (Unaudited) Note 1:Basis of Presentation The unaudited condensed consolidated financial statements of Wolverine Bancorp, Inc. (the “Company”), the holding company of Wolverine Bank (the "Bank"), have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) believed necessary for a fair presentation have been included. The condensed consolidated balance sheet of the Company as of December 31, 2016 has been derived from the audited consolidated balance sheet of the Company as of that date. Operating results for the three and nine month period ended March 31, 2017 are not necessarily indicative of the results that may be expected for the year ending December 31, 2017. These consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto filed as part of our Annual Report on Form 10-K as filed with the Securities and Exchange Commission on March 30, 2017. Note 2:Accounting Developments FASB Accounti ng Standards Updates No. 2017-08 , Receivable – Nonrefundable Fees and Other Costs (Subtopic 31 0 -20 ) The Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2017-08, Receivables - Nonrefundable Fees and Other Costs (Subtopic 310-20): Premium Amortization on Purchased Callable Debt Securities. The guidance provides amendments to shorten the amortization period for certain callable debt securities held at a premium. Specifically, the amendments require the premium to be amortized to the earliest call date. These amendments do not require an accounting change for securities held at a discount; the discount continues to be amortized to maturity. The guidance is effective for public business entities for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2018. Early adoption is permitted, including adoption in an interim period. If an entity early adopts in an interim period, any adjustments should be reflected as of the beginning of the fiscal year that includes that interim period. The amendments should be applied on a modified retrospective basis, with a cumulative-effect adjustment directly to retained earnings as of the beginning of the period of adoption. Adoption of the ASU is not expected to have a significant effect on the Company’s consolidated financial statements. FASB Accounting Standards Updates No. 2017-04, Intangibles – Goodwill and Other (Topic 350) The FASB has issued Accounting Standards Update (ASU) No. 2017-04, Intangibles – Goodwill and Other (Topic 350): Simplifying the Test for Goodwill Impairment. The new guidance is intended to simplify the subsequent measurement of goodwill by eliminating Step 2 from the goodwill impairment test. The annual, or interim, goodwill impairment test is performed by comparing the fair value of a reporting unit with its carrying amount. An impairment charge should be recognized for the amount by which the carrying amount exceeds the reporting unit’s fair value; however, the loss recognized should not exceed the total amount of goodwill allocated to that reporting unit. In addition, the income tax effects of tax deductible goodwill on the carrying amount of the reporting unit should be considered when measuring the goodwill impairment loss, if applicable. The amendments also eliminate the requirements for any reporting unit with a zero or negative carrying amount to perform Step 2 of the goodwill impairment test. An entity still has the option to perform the qualitative assessment for a reporting unit to determine if the qualitative impairment test is necessary. The amendments should be applied on a prospective basis. The nature of and reason for the change in accounting principle should be disclosed upon transition. The amendments in this update should be adopted for annual or any interim goodwill impairment tests in fiscal years beginning after December 15, 2019. Early adoption is permitted on testing dates after January 1, 2017. The Company does not expect adoption of this ASU to have a material impact on its consolidated financial statements. 5 Table of Contents Wolverine Bancorp, Inc. Form 10-Q (Table Amounts in Thousands Except Per Share Amounts) Notes to Condensed Consolidated Interim Financial Statements (Unaudited ) FASB Accounting Standards Updates No. 2017-01, Business Combinations (Topic 805) The FASB has issued Accounting Standards Update (ASU) No. 2017-01, Business Combinations (Topic 805): Clarifying the Definition of a Business . The amendments in this update provide a more robust framework to use in determining when a set of assets and activities is a business. Because the current definition of a business is interpreted broadly and can be difficult to apply, stakeholders indicated that analyzing transactions is inefficient and costly and that the definition does not permit the use of reasonable judgment. The amendments provide more consistency in applying the guidance, reduce the costs of application, and make the definition of a business more operable. The amendments in this update become effective for annual periods and interim periods within those annual periods beginning after December 15, 2017. We are currently evaluating the impact of adopting the new guidance on the consolidated financial statements, but it is not expected to have a material impact. FASB ASU No. 2016-15, Statement of Cash Flows (Topic 230): Classification of Certain Cash Receipts and Cash Payments (a consensus of the Emerging Issues Task Force) The FASB has issued Accounting Standards Update (ASU) No. 2016-15, Statement of Cash Flows (Topic 230). This update addresses eight specific cash flow issues with the objective of reducing the existing diversity in practice of how certain cash receipts and cash payments are presented and classified in the statement of cash flow. In November 2016, the FASB issued ASU No. 2016-18, which gave clarification on how restricted cash was to be presented in the cash flow statement. The amendments are effective for public business entities for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. For all other entities, the amendments are effective for fiscal years beginning after December 15, 2018, and interim periods within fiscal years beginning after December 15, 2019. Early adoption is permitted, including adoption in an interim period. If an entity early adopts the amendments in an interim period, any adjustments should be reflected as of the beginning of the fiscal year that includes that interim period. An entity that elects early adoption must adopt all of the amendments in the same period. Adoption of the ASU is not expected to have a significant effect on the Company’s consolidated financial statements. FASB ASU No. 2016-13, Financial Instruments—Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments The FASB has issued Accounting Standards Update (ASU) No. 2016-13, Financial Instruments – Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments. The main objective of this amendment is to provide financial statement users with more decision-useful information about the expected credit losses on financial instruments and other commitments to extend credit held by a reporting entity at each reporting date. 6 Table of Contents Wolverine Bancorp, Inc. Form 10-Q (Table Amounts in Thousands Except Per Share Amounts) Notes to Condensed Consolidated Interim Financial Statements (Unaudited ) The ASU requires the measurement of all expected credit losses for financial assets held at the reporting date based on historical experience, current conditions, and reasonable and supportable forecasts. Financial institutions and other organizations will now use forward-looking information to better inform their credit loss estimates. Many of the loss estimation techniques applied today will still be permitted, although the inputs to those techniques will change to reflect the full amount of expected credit losses. Organizations will continue to use judgment to determine which loss estimation method is appropriate for their circumstances. The ASU requires enhanced disclosures to help investors and other financial statement users better understand significant estimates and judgments used in estimating credit losses, as well as the credit quality and underwriting standards of an organization’s portfolio. These disclosures include qualitative and quantitative requirements that provide additional information about the amounts recorded in the financial statements. In addition, the ASU amends the accounting for credit losses on available-for-sale debt securities and purchased financial assets with credit deterioration. For public business entities that are U.S. Securities and Exchange Commission (SEC) filers, the amendments in this Update are effective for fiscal years beginning after December 15, 2019, including interim periods within those fiscal years. For all other public business entities, the amendments in this Update are effective for fiscal years beginning after December 15, 2020, including interim periods within those fiscal years. For all other entities, the amendments in this Update are effective for fiscal years beginning after December 15, 2020, and interim periods within fiscal years beginning after December 15, 2021. All entities may adopt the amendments in this Update earlier as of the fiscal years beginning after December 15, 2018, including interim periods within those fiscal years. The Company will be evaluating the impact of adopting this ASU and has not determined the anticipated impact on the consolidated financial statements. FASB ASU No. 2016-09, Compensation—Stock Compensation (Topic 718) The FASB issued ASU No. 2016-09, Compensation–Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting . The ASU is intended to improve the accounting for employee shared-base payments and affects all organizations that issue share-based payment awards to their employees. Several aspects of the accounting for share-based payment award transactions are simplified, including the income tax consequences, the classification of awards as either equity or liabilities, and the classification on the statement of cash flows. 7 Table of Contents Wolverine Bancorp, Inc. Form 10-Q (Table Amounts in Thousands Except Per Share Amounts) Notes to Condensed Consolidated Interim Financial Statements (Unaudited ) For public business entities, the amendments are effective for annual periods beginning after December 15, 2016, and interim periods within those annual periods. For all other entities, the amendments are effective for annual periods beginning after December 15, 2017, and interim periods within annual periods beginning after December 15, 2018. Early adoption is permitted for any entity in any interim or annual period. The amendments in this update became effective on January 1, 2017 and did not have a material impact on the consolidated financial statements. FASB ASU No. 2016-08, 2016-10, 2016-12, Revenue from Contracts with Customers (Topic 606) In May 2014, the FASB issued ASU 2014-09, “ Revenue from Contracts with Customers ,” which requires an entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services to customers. The ASU will replace most existing revenue recognition guidance in U.S. GAAP when it becomes effective. In March 2016, the FASB issued ASU 2016-08, “ Principal versus Agent Considerations (Reporting Revenue Gross versus Net) ,” which clarifies the guidance in determining revenue recognition as principal versus agent. In April 2016, the FASB issued ASU 2016-10, “ Identifying Performance Obligations and Licensing ,” which provides guidance in accounting for immaterial performance obligations and shipping and handling. In May 2016, the FASB issued ASU 2016-12, “ Narrow-Scope Improvements and Practical Expedients ,” which provides clarification on assessing the collectability criterion, presentation of sales taxes, measurement date for noncash consideration and completed contracts at transition. This ASU also provides a practical expedient for contract modifications. For public business entities, the amendments are effective for annual reporting periods beginning after December 15, 2017, including interim reporting periods with that reporting period, as deferred by ASU 2015-14. Early application is permitted as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within the reporting period. All other entities should apply the guidance to annual reporting periods beginning after December 15, 2018, and interim reporting periods within annual reporting periods beginning after December 15, 2019. Early application is permitted for all other entities as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within annual reporting periods beginning one year after the annual reporting period in which the entity first applies the guidance in Update 2014-09. Adoption of the ASU is not expected to have a significant effect on the Company’s consolidated financial statements. 8 Table of Contents Wolverine Bancorp, Inc. Form 10-Q (Table Amounts in Thousands Except Per Share Amounts) Notes to Condensed Consolidated Interim Financial Statements (Unaudited ) FASB ASU No. 2016-07, Investments – Equity Method and Joint Ventures (Topic 323) The amendments eliminate the requirement that when an investment qualifies for use of the equity method as a result of an increase in the level of ownership interest or degree of influence, an investor must adjust the investment, results of operations, and retained earnings retroactively on a step-by-step basis as if the equity method had been in effect during all previous periods that the investment had been held. The amendments require that the equity method investor add the cost of acquiring the additional interest in the investee to the current basis of the investor’s previously held interest and adopt the equity method of accounting as of the date the investment becomes qualified for equity method accounting. Therefore, upon qualifying for the equity method of accounting, no retroactive adjustment of the investment is required. The amendments require that an entity that has an available-for-sale equity security that becomes qualified for the equity method of accounting recognize through earnings the unrealized holding gain or loss in accumulated other comprehensive income at the date the investment becomes qualified for use of the equity method. The amendments are effective for all entities for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2016. The amendments should be applied prospectively upon their effective date to increases in the level of ownership interest or degree of influence that result in the adoption of the equity method. Earlier application is permitted. Adoption of the ASU did not have a significant effect on the Company’s consolidated financial statements. FASB ASU No. 2016-06, Derivatives and Hedging (Topic 815): Contingent Put and Call Options in Debt Instruments The FASB has issued Accounting Standards Update (ASU) No. 2016-05, Derivatives and Hedging (Topic 815): Effect of Derivative Contract Novations and Existing Hedge Accounting Relationships . The amendments apply to all reporting entities for which there is a change in the counterparty to a derivative instrument that has been designated as a hedging instrument. The amendments clarify what steps are required when assessing whether the economic characteristics and risks of call (put) options are clearly and closely related to the economic characteristics and risks of their debt hosts, which is one of the criteria for bifurcating an embedded derivative. Consequently, when a call (put) option is contingently exercisable, an entity does not have to assess whether the event that triggers the ability to exercise a call (put) option is related to interest rates or credit risks. 9 Table of Contents Wolverine Bancorp, Inc. Form 10-Q (Table Amounts in Thousands Except Per Share Amounts) Notes to Condensed Consolidated Interim Financial Statements (Unaudited ) This standard will be effective for pubic business entities for fiscal year beginning after December 15, 2016 including interim periods within those fiscal years. Nonpublic business entities should apply the amendments for fiscal years beginning after December 15, 2017, and interim periods within fiscal years beginning after December 15, 2018. Early application is permitted, including adoption in an interim period. If an entity early adopts the amendments in an interim period, any adjustments should be reflected as of the beginning of the fiscal year that includes that interim period. Adoption of the ASU did not have a significant effect on the Company’s consolidated financial statements. FASB ASU No. 2016-02 – Leases (Topic 842) The FASB has issued Accounting Standards Update (ASU) No. 2016-02, Leases . Under the new guidance, lessees will be required to recognize the following for all leases (with the exception of short-term leases) at the commencement date: ●
